UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                               )
INSTITUTE FOR POLICY STUDIES                   )
                                               )
                     Plaintiff,                )
                                               )
              v.                               )                             06-cv-960 (RCL)
                                               )
CENTRAL INTELLIGENCE AGENCY,                   )
                                               )
                     Defendant.                )
                                               )


                            MEMORANDUM OPINION

       This Freedom of Information Act (“FOIA”), 5 U.S.C. §§ 552 et seq., case comes

before the Court on defendant’s Motion [23] for Summary Judgment, plaintiff’s Motion

[32] for Summary Judgment, defendant’s Opposition to Plaintiff’s Motion for Summary

Judgment and Motion to Strike Declaration and Defendant’s Supplement to Motion for

Summary Judgment [41], plaintiff’s Opposition to Defendant’s Supplement to Motion for

Summary Judgment and Reply to Defendant’s Opposition to Plaintiff’s Cross-Motion for

Summary Judgment [70], Supplemental Memorandum in Support of Defendant’s Motion

for Summary Judgment [83], and plaintiff’s Surreply to Defendant’s Final Summary

Judgment Brief and Supplemental Memorandum [92]. Upon consideration of the filings,

the entire record herein and the relevant law, the Court will GRANT in part and DENY in

part defendant’s Motion [23] for summary judgment and GRANT in part and DENY in

part plaintiff’s Motion [32] for summary judgment.
I.     BACKGROUND

       A.      FOIA Requests

       On June 1, 2004, the Institute for Policy Studies (“IPS”) sent a FOIA request to

the CIA requesting the release of all records that mention or relate to the Columbian

Organization known as “PEPES” or the Perseguidos por Pablo Escobar, People

Persecuted by Pablo Escobar, Pablo Escobar, and/or the death of Pablo Escobar.

Declaration of Paz Y Mino (“Paz Y Mino Decl.”) ¶ 4; Declaration of Marilyn A. Dorn

(“Dorn Decl.”) ¶ 22. The CIA responded to the request on June 29, 2004 by assigning a

reference number of F-2004-01528 and notified IPS that it was providing “previously

released records” that were “located in a search conducted on behalf of a previous

requestor” using the terms “pepes” and “Escobar.” Paz Y Mino Decl. ¶ 8; Dorn Decl. ¶

23. Defendant also included a fee schedule and two Vaughn Indices along with the

documents it provided stating plaintiff would be charged at ten cents a page for pages in

excess of the first 100 pages. Id. In response to defendant’s search, plaintiff filed an

administrative appeal on October 13, 2004. Paz Y Mino Decl. ¶ 11. Defendant failed to

respond to IPS’s appeal within the twenty day statutory timeframe and on February 16,

2005, plaintiff sent a letter to the CIA requesting a response to its October 13, 2004

appeal. Paz Y Mino Decl. ¶ 13; Dorn Decl. On April 6, 2005, plaintiff wrote to

defendant, urging the resolution of this matter and stated that if defendant failed to

respond to their request by performing a proper search free of charge then plaintiff would

seek “judicial remedies.” Paz Y Mino ¶ 19. As defendant did not make a determination

on plaintiff’s appeal, plaintiff filed suit in this court on May 23, 2006. Pl. Mot. Sum. J. at




                                              2
2. After the litigation commenced, defendant provided plaintiff with additional records

on December 15, 2006, free of charge. First Dorn Decl. ¶ 30.

       B.      Procedural History

       Plaintiff filed its complaint on May 23, 2006, alleging a failure to conduct an

adequate search, failure to provide all responsive records, failure to reply to FOIA

appeals, improper withholding, and an improper denial of a fee waiver. On February 21,

2007, defendant gave plaintiff its supplemental response to plaintiff’s initial FOIA

request and included an updated Vaughn Index with their latest search. Second Dorn

Decl. ¶ 5. This search included records that originated with other agencies which, per

standard operating procedure, defendant referred to the other agencies, the Drug

Enforcement Administration (“DEA”) and Department of State (“DOS”), respectively.

First Dorn Decl. ¶ 8. On April 13, 2007, defendant moved for summary judgment,

arguing that they supplemented the previous search with a search of both the Directorate

of Intelligence and the Director of the CIA Area for files on PEPES, that they correctly

did not run a search for Pablo Escobar under a Glomar response, and a number of

exemptions under the FOIA statute. On June 13, 2007, plaintiff filed its own motion for

summary judgment, challenging the sufficiency of defendant’s search, undue delay by

defendant with the referral of records to other agencies, and broadly claiming exemptions

while failing to properly describe the justifications. Plaintiff also requested declaratory

relief for the defendant’s failure to respond to the original appeal within twenty days and

defendant’s denial of a request for public interest fee waiver. Plaintiff also alleged that

defendant violated the Administrative Procedure Act by failing to respond to FOIA

appeals in a timely manner.




                                              3
II.          ANALYSIS

        A.      Legal Standard

        Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment must

be granted when “the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Fed.R.Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).

Moreover, summary judgment is properly granted against a party who “after adequate

time for discovery and upon motion . . . fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will bear

the burden of proof at trial.” Celotex Corp v. Catrett, 477 U.S. 317, 322 (1986). In

ruling on a motion for summary judgment, the court must draw all justifiable inferences

in the nonmoving party’s evidence as true. Anderson, 477 U.S. at 255. A nonmoving

party, however, must establish more than “the mere existence of a scintilla of evidence”

in support of its position. Id. at 252.

        FOIA cases are typically and appropriately decided on motions for summary

judgment. See, e.g. Miscavige v. IRS, 2 F.3d 366, 368 (11th Cir. 1993); Rushford v.

Civiletti, 485 F. Supp. 477, 481 n.13 (D.D.C. 1980). In a FOIA case, a court may award

summary judgment to an agency upon the agency’s showing that it conducted a search

“reasonably calculated to uncover all relevant documents.” Weisberg v. United States

Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983). The adequacy of the search is

measured by a standard of reasonableness, which must be decided on a case by case




                                              4
basis. Truitt v. Dep’t of State, 897 F.2d 540, 542 (D.C. Cir. 1990). The question is

whether the search itself was adequate notwithstanding the fact that other responsive

documents may exist. Steinberg v. United States Dep’t of Justice, 23 F.3d 548, 551 (D.C.

Cir. 1994). An agency is not required to search every record system, but must conduct a

good faith, reasonable search of those record systems likely to possess the requested

information. Oglesby v. United States Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990).

       FOIA requires agencies of the federal government to release records to the public

upon request, unless one of the nine statutory exemptions applies. See NLRB v. Sears

Roebuck & Co., 421 U.S. 132, 136 (1975); 5 U.S.C. § 552(b). To prevail in a FOIA case,

the plaintiff must show that an agency has (1) improperly (2) withheld (3) agency

records. United States Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 142 (1989).

       Once an agency has provided adequate affidavits, the burden shifts back to the

plaintiff to demonstrate a lack of good faith search. In order to show that a search was

adequate, defendant must demonstrate beyond a material doubt that its search was

“‘reasonably calculated to reveal responsive documents.’” Nation Magazine, Washington

Bureau v. U.S. Customs Serv., 71 F.3d 885, 890 (D.C. Cir. 1995); Truitt, 897 F.2d at 542

(quoting Weisberg v. United States Dep't of Justice, 705 F.2d 1344, 1351 (D.C. Cir.1983)

(Weisberg II )).

       The agency carries the burden of demonstrating that it “made a good faith effort

to conduct a search for the requested records, using methods which can be reasonably

expected to produce the information requested.” Oglesby, 920 F.2d at 68. To meet this

burden, the agency may submit nonconclusory affidavits or declarations that explain in

reasonable detail the scope and method of the agency’s search. Steinberg v. U.S. Dep’t of




                                             5
Justice, 23 F.3d 548, 551 (D.C. Cir. 1994). Such affidavits or declarations “are accorded

a presumption of good faith, which cannot be rebutted by ‘purely speculative claims

about the existence and discoverability of other documents.’” SafeCard Servs., Inc. v.

SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (quoting Ground Saucer Watch, Inc. v. CIA,

692 F.2d 770, 771 (D.C. Cir. 1981)).

       Courts measure reasonableness by examining the method of the search, not by

determining whether additional responsive documents might potentially exist. Cleary,

Gottleib, Steen & Hamilton v. Dep’t of Health and Human Servs., 844 F. Supp. 770, 777

n.4 (D.D.C. 1993) (citing Meeropol v. Meese, 790 F.2d 942, 952–53 (D.C. Cir. 1986)).

“Mere speculation that as yet uncovered documents may exist does not undermine the

finding that the agency conducted a reasonable search.” SafeCard, 926 F.2d at 1201

       B.      Plaintiff’s Motions to Strike Declarations

       Before turning to the adequacy of defendant’s search and withholdings, the Court

first addresses plaintiff’s motions to strike portions of the declarations of Marylin Dorn,

Elizabeth Culver, William Little, and Ralph DiMaio. Plaintiff has moved to strike

portions of these declarations for lack of personal knowledge and failure to support

statements with written materials in the record.

       Plaintiff's allegations misunderstand the personal knowledge requirements for

FOIA declarations. The knowledge requirement of Fed. R. Civ. P. 56(e) can be satisfied,

in FOIA cases, via the declaration of an agency official knowledgeable in the way

information is gathered. See Laborers’ Int’l Union v. DOJ, 58 F. Supp. 52, 55–56

(D.D.C. 1983). Reliance upon an affidavit of an employee supervising a FOIA search is




                                             6
appropriate, even when the employee relied on information provided by those who

actually performed the search. SafeCard, 926 F.2d at 1201.

       Plaintiff first argues that the affidavit given by Marylin Dorn fails to demonstrate

that she had either the required authority to claim that these records were classified or

personal knowledge that anyone with proper authority made such a decision. Pl. Mot.

Sum. J. at 19. Defendant shows that Ms. Dorn did have the requisite knowledge as Ms.

Dorn is not only the Deputy Chief of the Policy and Community Action Staff of the

National Clandestine Service of the CIA but also the Information Review Officer

(“IRO”) for the NCS. Def. Opp. to Pl. Mot. Sum. J. at 6. As such, Ms. Dorn was

responsible for the protection of information originated by the NCS. Additionally, Ms.

Dorn was authorized to have access to all CIA records relevant to this litigation. Id.

       Plaintiff additionally argues that Elizabeth Culver’s declaration lacks personal

knowledge because she was not involved in the processing of plaintiff’s FOIA request

and further that she does not have personal knowledge of what constitutes an

investigation. Pl. Ob. to and Mot. to Strike Por. of Culver Decl. at 1. In response to

plaintiff’s allegation, defendant responded that Ms. Culver’s review of the records

satisfies the personal knowledge requirement under Rule 56(c)(4). Mem. in Opp. to Pl.’s

Mot. to Strike Parts of the Culver Decl. at 2. Defendant also points out that Ms. Culver

noted in her declaration that she has “held administrative, operational, and managerial

positions in the CIA since 1993,” that has provided her with a basis to differentiate

between policy reviews and investigations. Id.

       Plaintiff also asserts that Mr. Little’s declaration lacks his personal knowledge of

the operations of the DEA’s El Paso Intelligence Center (“EPIC”) nor the preparation of




                                              7
the “EPIC Sankey Monthly Reports,” nor of the DEA’s investigative or law enforcement

efforts. Pl. Ob. to and Mot. to Strike Por. of the Supp. Decl. of William C. Little Jr. at 2.

Defendant responds that Mr. Little is an attorney who has been involved with FOIA

matters since 1994, which gives him extensive experience in the processing of FOIA

requests. Mem. in Opp. to Pl.’s Mot. to Strike Parts of the Little Decl. at 1. Further,

defendant points to a number of statements made by Mr. Little about his duty to

familiarize himself with the procedures in order to process the document under FOIA. Id.

       Finally, plaintiff argues that Mr. DiMaio’s declaration lacks personal knowledge

on the basis that he was not personally involved in defendant’s processing of plaintiff’s

FOIA requests as the search took place prior to Mr. DiMaio was assigned to his current

position. Pl.’s Ob. to and Mot. to Strike Por. of the Decl. of Ralph S. DiMaio at 2.

Defendant responded by saying that Mr. DiMaio addressed his basis for personal

knowledge during his deposition. Final Brief in Supp. of Def.’s Mot. for Sum. J. at 27.

       A declarant is deemed to have personal knowledge if he has a general familiarity

with the responsive records and procedures used to identify those records and thus is not

required to independently verify the information contained in each responsive record.

Schoenman v. FBI, 575 F. Supp. 2d 166, 172 (D.D.C. 2008). The D.C. Circuit's opinion

in Londrigan illustrates this principle. See Londrigan v. FBI, 670 F.2d 1164 (1981); see

also Elliott v. Fed. Bureau of Prisons, No. 04–1702, 2006 WL 5217760, 2006 U.S. Dist.

LEXIS 94342 at * 19–*20 (D.D.C. Oct. 17, 2006) (holding that a declaration met the

standard for personal knowledge because it was based, in part, on declarant's review of

“official files and records”). In reviewing the declarations of Marilyn Dorn, Elizabeth




                                              8
Culver, Ralph DiMaio, and William Little, this Court finds that these declarants did have

the personal knowledge required of them.

       In addition to arguing that these declarants lacked personal knowledge, plaintiff

also argues that the declarations of Culver, Little, and DiMaio failed to support their

statements with written materials in the record. Plaintiff asserts that pursuant to Federal

Rule of Civil Procedure (FCRP) 56(c)(1)(A), it is required that a statement or dispute of

fact be supported by materials in the record. Pl.’s Ob. to and Mot. to Strike Por. of the

Decl. of Elizabeth Ann Culver at 3. Defendant responds by asserting that the issue is not

whether the supporting documents are attached to the declaration but rather whether the

facts alleged in the declaration would be admissible at trial under FRCP 56(c)(4). FCRP

54(c)(4) states that “an affidavit or declaration used to support or oppose a motion must

be made on personal knowledge, set out facts that would be admissible in evidence, and

show that the affiant or declarant is competent to testify on the matters stated.” Fed. R.

Civ. P. 56. As this Court has already determined that the declarants each had the required

personal knowledge, the Court denies plaintiff’s motion to strike parts of the Culver

declaration, the Little declaration, and the DiMaio declaration.

       C.      Adequacy of Defendant’s Search

       In its cross motion for summary judgment, plaintiff argues that defendant’s search

does not meet the adequacy standards because it failed to conduct a search up to the date

of the search, it only searched records that related to a previous search, it only searched

two of the five directorates, and it failed to search for plaintiff’s search term “Pablo

Escobar” Pl. Mot. Sum. J. at 2. In response to the last two allegations, defendant argued

that its search was adequate and responded to plaintiff’s allegations by asserting a




                                              9
Glomar defense. The Court will now break down each argument in order to determine

whether the defendant’s search meets this Court’s standards.

                  1.      Search up to the Date of the Search

           “The question is not whether any other documents possibly responsive to the

request exist, but rather whether the search for those documents was accurate.” Steinberg,

23 F.3d at 551. It is the plaintiff’s burden in challenging the adequacy of an agency’s

search to present evidence rebutting the agency’s initial showing of a good faith search.

See Maynard v. Central Intelligence Agency, 986 F.2d 547, 560 (2d Cir. 1993);

Weisberg, 705 F.2d at 1351–52.

           Plaintiff challenges the sufficiency of defendant’s search by stating that defendant

“impermissibly limited its initial response to previously released records, and then after

suit was filed conducting a search in December, 2006 that was impermissibly limited to

records in existence as of June 2004.” Pl.’s Mot. Sum. J. at 6. Additionally, plaintiff

asserts that “two and a half years after IPS filed its FOIA request and over six months

after the suit was filed, the agency belatedly notified Plaintiff on December 15, 2006 that

the CIA conducted ‘a search for records in existence as of 1 June 2004.’” Pl.’s Mot. Sum.

J. at 7.

           At the initiation of this litigation, defendant filed the declaration of Marylin Dorn

describing the document search for “pepes” and “Escobar.” Defendant asserts that the

indication of a search up to date of search language was a typo in the June 1, 2004 letter

that defendant sent to plaintiff. Declaration of Ralph DiMaio (‘DiMaio Decl.’) ¶ 8.

Defendant further argues that they conducted two searches in response to plaintiff’s

request. Def. Opp. to Pl.’s Mot. Sum. J. at 2. In addition to its initial search of previously




                                                10
released Foreign Broadcast Information Service (“FBIS”) documents, defendant

performed a second search of the Directorate of Intelligence (“DI”) and the area of the

Director of CIA (“DCIA”). Def. Opp. to Pl.’s Mot. Sum. J. at 2. Once the search was

complete, defendant sent a letter to plaintiff informing it that the processing of its request

was complete which contained an inaccuracy that stated that defendant’s “processing of

Plaintiff’s request included a search for records in existence as of June 1, 2004.” Id.

Defendant claims, through its declarations, that the second search was based on subject

matter and included all documents in existence as of the date of the search. DiMaio Decl.

¶ 8.

       Defendant’s showing of a typographical error and subsequent corrections, while

exposing sloppy administrative work on the part of the agency, nonetheless does not

violate FOIA, as plaintiff alleges. See SafeCard, 926 F.2d at 1202 (finding that technical

failings do not support defendant’s search being inaccurate nor an inference of bad faith).

Defendant’s submission of declarations of DiMaio signed under oath, show good faith on

the part of defendant that the search was performed correctly. This Court finds that

defendant did conduct a search to date and thus grants summary judgment on this point

for defendant.

                 2.    Searching Only Records Located in a Search from a Previous
                       Requestor

       Plaintiff additionally argues that defendant further failed to perform an adequate

search and violated FOIA by limiting its search to records located in a search on behalf of

a previous requestor and another FOIA reference number. Plaintiff argues that

defendant’s search was inadequate because defendant limited their December 2006 and

January 2007 response to a FOIA reference number that was different from the FOIA



                                              11
reference that was assigned to plaintiff. Pl.’s Mot. Sum. J at 8. Plaintiff asserts that since

each document produced by defendant as part of the Vaughn Index had a different

reference number than that assigned to plaintiff, defendant failed to undergo a reasonable

search for the requested documents. Id.

       Again, in response to plaintiff’s allegations of an inadequate search, defendant

responded by asserting that the FOIA number assigned to the Vaughn Index was yet

another typographical error which it subsequently corrected by providing plaintiff with an

updated Vaughn Index in 2007 that referenced plaintiff’s correct FOIA request number.

Def. Opp. To Pl.’s Mot. Sum. J. at 3. Defendant explains that its record systems are

decentralized and compartmented. Def. Mot. Sum. J. at 6. According to defendant, there

are five directorates: the Directorate of Intelligence (DI); the National Clandestine

Service (NCS); the Directorate of Science and Technology (DS&T); the Directorate of

Support (DS); and the Director of CIA Area (DCIA). Id. Defendant alleges that once it

received plaintiff’s request, they began by searching their database of previously released

records using the terms “pepes” and “escobar.” Id at 6. Once defendant had completed

that initial search, it then provided plaintiff with two requestor reports that were based on

searches done on behalf of a previous requestor. Id. After plaintiff appealed defendant’s

determination to search only previously released records, defendant conducted a more

expansive search. Dorn Decl. ¶ 6. The defendant asserts that due to an error in their

database, the FOIA request number from a previous case remained on the plaintiff’s

Vaughn Index. Def. Opp. to Pl. Mot. Sum. J. at 3. Defendant further asserts that it has

corrected the mistake and provided plaintiff with an updated Vaughn Index. DiMaio

Decl. ¶ 21.




                                              12
         Again, plaintiff’s burden in challenging the adequacy of an agency’s search is to

present evidence rebutting the agency’s initial showing of a good faith search. See

Maynard v. Central Intelligence Agency, 986 F.2d 547, 560 (2d Cir. 1993). To this end,

the plaintiff has failed to show any evidence, other than the initial typos. In subsequent

declarations from defendant, they swore under oath that they had, in fact, gone back to

correct the error. DiMaio Decl. ¶ 21. Plaintiff does not dispute this fact. As the plaintiff

has failed to provide any evidence, and defendant has corrected its shoddy administrative

work, the court finds that defendant’s updated Vaughn Index with the correct FOIA

request number shows that defendant had not limited their search to that of a previous

requestor.

                3.      Searching Only Two of the Five Directorates

         Defendant claims that it correctly did not search any of the records contained

within DS&T and NCS as any files that it might have found would have been designated

as operational files under the CIA Information Act of 1984. Def. Opp. to Pl. Mot. Sum. J.

at 4.

         The CIA Information Act of 1984 authorized the Director of Central Intelligence

to exempt certain operational files from the search, review, and disclosure provisions of

FOIA. 50 U.S.C. § 431. In order for a file to be an “operational file” within the meaning

of the CIA Information Act of 1984, the files must fall into one of three categories to be

exempted:

         (1) files of the Directorate of Operations 1 which document the conduct of
         foreign intelligence or counterintelligence operations or intelligence or
         security liaison arrangements or information exchanges with foreign
         governments or their intelligence or security services;

1
    Now the National Clandestine Service (NCS)


                                             13
       (2) files of the Directorate for Science and Technology which document
       the means by which foreign intelligence or counterintelligence is collected
       through scientific and technical systems; and

       (3) files of Office of Personnel Security which document investigations
       conducted to determine the suitability of potential foreign intelligence or
       counterintelligence sources.


50 U.S.C. § 431(b)(1)–(3). Because the files were likely to be operational, defendant did

not search these files at the NCS or DS&T. Def. opp to pl. Mot. Sum. J. at 4. Defendant

does not dispute the fact that they only searched two of the five directorates with respect

to plaintiff’s FOIA request. Def. Mot. Sum. J. at 7. Defendant explains that they did not

task DS&T, NCS, or DC to search for responsive records “because the files most likely to

have information responsive to the request would be exempt under 50 U.S.C. § 431.” Id.

Defendant goes further to explain that “the NCS is responsible for the conduct of foreign

intelligence collection activities through the clandestine use of human sources. First Dorn

Decl. ¶ 45. The DS is responsible for CIA’s administrative matters. First Dorn Decl. ¶

45.” Def. Opp. to Pl. Mot. Sum. J. at 3. Defendant argued that since these types of

records are the operational files that the CIA Information Act of 1984 protects from

FOIA, it did not have to perform the search in the first place as it would have to exempt

any files that they found within these directorates. Id. at 4. The Directorate of Support

(“DS”) is administrative in nature and maintains records on current and former CIA

employees as well as individuals for whom security processing or evaluation has been

required. Id. at 5. Due to the nature of the information maintained in DS, defendant

asserts that it correctly determined that DS would not likely have information responsive

to plaintiff’s FOIA request and therefore did not search that directorate. Id.




                                             14
        Plaintiff asserts that defendant’s failure to search for responsive records in the

DS&T, NCS, or DS violated FOIA. Plaintiff cites to Dorn’s declaration where the CIA

had “identified information that required coordination or referral to (1) the National

Clandestine Service, (2) the Directorate of Support, and (3) the Directorate of Science

and Technology ‘because the other component originated the information or otherwise

had equity in it.’” Pl. Mot. Sum. J. at 9. Plaintiff asserts that defendant improperly cited

the CIA information Act of 1984. Id. at 12. Plaintiff argues that the CIA Information Act

of 1984 does not prohibit the CIA from searching for responsive records within their

directorates, it merely exempts “operational files” Id. at 12. Specifically, plaintiff alleges

that defendant failed to claim any operational files exemption and even if they did, it

would not cover all files in the NCS and DS&T, a search that defendant omitted. Id.

Thus, plaintiff concludes that defendant acted over-broadly within the language of the

CIA Information Act. Additionally, plaintiff argues that the Director of the CIA failed to

claim an “operational files” exemption for the DS&T and the NCS files. Id. at 13.

Plaintiff points out that in order to take advantage of the CIA Act, defendant “must

explicitly claim an exemption with respect to specifically categorized “operational files.”

Id. Plaintiff argues that the only evidence that defendant has proffered is a sworn

statement that “CIA officers also determined that any records that the DS&T or NCS

potentially may have located would be found in DS&T and NCS operational files.” Id.;

Dorn Decl. ¶ 48. Plaintiff additionally asserts that defendant’s statement lacks any

foundation that the files within the DS&T or NCS would be only found in “operational

files.” Id.




                                              15
       Plaintiff concludes its argument as to why the CIA Information Act does not

exempt defendant from searching for responsive records by arguing that defendant

withheld files that contain only disseminated NCS intelligence and these files are not

exempt from the search parameters under the CIA Act. Pl. Mot. Sum. J. at 16. Plaintiff

cites 50 U.S.C § 431(b)(3) which states that, “files which are the sole repository of

disseminated intelligence are not operational files,” and the exemption for “operational

files” does not protect some “operational files” which are transferred from exempted

operational files to other fields and then transferred back. 50 U.S.C. § 431(b)(3).

Plaintiff points to sworn affidavits from defendant that admits that “records disseminated

by NCS were located during the searches conducted by the DI and the DCIA.” Dorn

Decl. ¶ 48.

       Plaintiff further argues that, even if these documents were protected under the

CIA Act, plaintiff qualifies for the “special activity” exception. Id. at 15; 50 U.S.C. §

431(c)(2). Plaintiff’s request must be construed in light of two basic concerns in order to

qualify for the exception: (1) specificity and (2) secrecy. Sullivan v. Central Intelligence

Agency, 992 F.2d 1249, 1253 (1st Cir. 1993). In order to meet the specificity standard, “a

requestor must identify a particular CIA activity in connection with [the] request.” Id.

Plaintiff argues that its request met the specificity standard as they were asking for

documents that mention or relate to “PEPES,” the Perseguidos por Pablo Escobar, and

the People Persecuted by Pablo Escobar, Pablo Escobar; and/or the death of Pablo

Escobar. Plaintiff asserts that PEPES meets the requirements as the organization had a

definitive beginning, middle and end. Additionally, plaintiff asserts that the search terms

for “Pablo Escobar” and “the death of Pablo Escobar” are limited to a definitive period of




                                             16
time Pl. Mot. Sum. J. at 16. Plaintiff argues that its search also meets the secrecy

requirement as it was asking for unclassified and declassified documents. Id. The secrecy

exception requires that the requested material not be exempt, meaning unclassified or

declassified. (Sullivan, 992 F. 2d at 1259). Because the Court has determined that

defendant’s search fails on other grounds, the Court does not determine whether or not

plaintiff met the “special activity” exception within the Act.

       Courts have held that an agency “cannot limit its search to only one record system

if there are others that are likely to turn up the information requested.” Campbell v. U.S.

Dep’t of Justice, 164 F.3d 20, 28 (D.C. Cir. 1998) (quoting Oglesby I, 920 F.2d at 68),

Nation Magazine, 71 F.3d at 890. The Court will evaluate the search’s reasonableness

based on what it knows at the conclusion of the search, rather than on the agency’s

speculation at the initiation of the search. Id. In this case, the Court finds that the

defendant’s failure to search the remaining three directorates while admitting that they

would likely contain records responsive to plaintiff’s search does not rise to the level of

an adequate search. This Court orders defendant to perform plaintiff’s requested search in

the three directorates that defendant failed to search and denies defendant summary

judgment on this point.

               4.      Did Not Search for Documents Regarding Pablo Escobar

       Once plaintiff initiated litigation, it alleged that defendant failed to perform an

adequate search because defendant failed to search plaintiff’s search term “Pablo

Escobar” and only searched for “Escobar.” Defendant issued a Glomar response as to

why they did not search for records containing “Pablo Escobar.” Def. Mot. Sum. J. at 8.




                                              17
Given the FOIA's broad disclosure policy, the United States Supreme Court has

“consistently stated that FOIA exemptions are to be narrowly construed.” U.S. Dep't of

Justice v. Julian, 486 U.S. 1, 8, 108 S.Ct. 1606, 100 L.Ed.2d 1 (1988). However, the CIA

“may refuse to confirm or deny the existence of records where to answer the FOIA

inquiry would cause harm cognizable under an FOIA exception.” Gardels v. CIA, 689

F.2d 1100, 1103 (D.C. Cir. 1982); see also Miller v. Casey, 730 F.2d 773, 776–77 (D.C.

Cir. 1984); Phillippi v. CIA, 546 F.2d 1009, 1012 (D.C. Cir. 1976). This response is

known as a Glomar response and is proper if the fact of the existence or nonexistence of

agency records falls within a FOIA exemption. See, e.g., Hunt v. CIA, 981 F.2d 1116,

1118 (9th Cir. 1992); Phillippi, 546 F.2d at 1011 (acknowledging CIA refusal to confirm

or deny existence of records regarding activities of ship named Hughes Glomar

Explorer). In determining whether the existence or nonexistence of these records fits

under a FOIA exemption, courts apply the general exemption review standards

established in non-Glomar cases. See, e.g., Gardels, 689 F.2d at 1103-05.

       After the initiation of litigation, defendant invoked a Glomar response based on

exemption 1, Executive Order 12958. Dorn Decl. at ¶ 49. Defendant alleges that it was

correct in refusing plaintiff’s request to search for documents regarding Pablo Escobar,

and maintained that it can neither confirm nor deny the existence or nonexistence of

records referring to Pablo Escobar. Defendant asserts that there has been no official prior

acknowledgement by the defendant that it has or does not have records pertaining to

Pablo Escobar. Def. Mot. Sum. J. at 8. Invoking the Glomar response, defendant

maintains that this will ‘“prevent disclosing to our adversaries the specific persons and

areas in which the CIA is interested and upon which it focuses its methods and resources




                                            18
. . . The disclosure to a potential U.S. intelligence target of the areas and persons of CIA

interest would indicate to that target how CIA is allocating its resources.”’ Dorn Decl. ¶

54. Defendant concludes that it “properly refused to search for records regarding

someone who appeared to be a foreign national in order to safeguard intelligence sources,

methods and U.S. Foreign relations interests.” Def. Mot. Sum. J. at 9. Further, defendant

asserts that if it admits that it possesses information regarding Pablo Escobar, it would be

admitting that intelligence methods have been applied against a foreign national. Def.

Opp. to Pl.’s Mot. Sum. J. at 7. Defendant asserts that this admission could frustrate

continuing efforts as any associates of this person could take countermeasures to prohibit

defendant from detecting future activities. Id.

       Plaintiff asserts that defendant’s failure to search for their requested term “Pablo

Escobar” made its search inadequate. Plaintiff points to the fact that when they sent in

their initial request in 2004, defendant informed the plaintiff that it had previously

searched using the term “Escobar” and released that information to the plaintiff. Pl. Mot.

Sum. J. at 18. It was only at the commencement of this litigation that defendant invoked

the Glomar response, refusing to “confirm or deny existence or nonexistence of requested

information as the fact of its existence or nonexistence is classified.” Wolf, 473 F.3d at

374. Plaintiff argues that defendant has violated FOIA by not searching for the requested

search term “Pablo Escobar” as “(1) its affidavit fails to support its claimed Glomar

Response, (2) the asserted reasons for the Glomar response are not plausible, (3)

information regarding Pablo Escobar has already been officially acknowledged. Pl. Mot.

Sum. J. at 19.




                                             19
       Plaintiff additionally asserts that defendant’s reasons for using a Glomar response

are not plausible. In order for a FOIA exemption to be sufficient, the agency’s claimed

invocation must appear logical or plausible. Wolf, 473 F. 3d at 374 – 75, citing Gardels v.

CIA, 689 F.2d 1100, 1105 (D.C. Cir. 1982) and Hayden, 608 F.2d at 1388. In this

situation, the plaintiff requests that the Court take judicial notice that Pablo Escobar is, in

fact, deceased. Pl. Mot. Sum. J. at 21. According to plaintiff, defendant, via Dorn’s

Declaration, claims that if the CIA were to admit to having information regarding Pablo

Escobar,

       he could take countermeasures to identify, if possible, and frustrate the
       methods in order to make his future activities undetectable by the CIA. If
       the foreign national’s countermeasures are successful, the CIA loses its
       ability to monitor his activities. Moreover, others who may be
       collaborating with the foreign natioanl [sic] also will soon cease engaging
       in these detectable activities with similar results.

Dorn Decl. at ¶ 51. As plaintiff points out, it would be incredibly difficult for Pablo

Escobar to frustrate the CIA’s measure as he died in 1993. Pl. Mot. Sum. J. at 21. The

next example that the defendant provides via the Dorn declaration for their Glomar

response is that if the defendant admitted that it does not possess information about Pablo

Escobar, “[t]he result of this admission is that [Pablo Escobar] would know that his

operational security practices have successfully defeated CIA intelligence methods and

that he can act with impunity.” Dorn Decl. at ¶ 52. Plaintiff again points out that it is

“impossible for a dead man to successfully defeat CIA intelligence methods or act with

impunity.” Pl. Mot. Sum. J. at 22.

       Defendant responds to plaintiff’s arguments by simply saying that its Glomar

response is still reasonable as “these reasons continue to apply even after the death of the




                                              20
individual about whom information is sought from the CIA.” Def. Opp. to Pl. Mot. Sum.

J. at 7.

           Finally, plaintiff highlights the fact that defendant has already acknowledged it

does, in fact, have information regarding “Pablo Escobar” as their initial response to

plaintiff was to refer to a previous search request. Pl. Mot. Sum. J. at 23. Plaintiff asserts

that it was not until after litigation had commenced that defendant raised the Glomar

defense as whether the CIA gathered information on Pablo Escobar is a “classified fact.”

Dorn Decl. ¶ 49. Plaintiff argues that this cannot be the case as defendant had previously

publicly acknowledged that records do exist. Pl. Mot. Sum. J. at 23. Additionally,

plaintiff notes that documents that have already been released to plaintiff and the Court as

well as noted in the Vaughn Index from the defendant that pertain to Escobar. Id. 2

Plaintiff concludes that because defendant has already released information “pertaining to

Pablo Escobar” the existence of these records cannot be classified and a Glomar response

has no standing. Id at 24.

           Defendant asserts that the initial search they conducted for plaintiff was for

previously released documents that were from the Foreign Broadcast Information Service

(“FBIS”). Def. Opp to Pl. Mot. Sum. J. at 7. Defendant further asserts that the FBIS

collected “openly available news and information from non-US media sources and any

documents located in that search were open source, unclassified, documents, already

within the public domain.” DiMaio Decl. ¶ 7. Defendant, in its argument, fails to




2
  “For example, Document 1340584 states, “Escobar probably believes only a sustained
bombing against upper-class targets will force the government to accept his accept [sic]
terms for surrender.” Pl. Mot. Sum. J. at 23.


                                                21
acknowledge its acknowledgement of Escobar in their subsequent search or in their

Vaughn Index that was released to the plaintiff and the Court.

       Defendant’s argument that they only released “open source” records is inaccurate.

It is undisputed and defendant even shows, through its declarations that it has released

information from other directorates within the agency. Additionally, defendant ran

multiple searches for plaintiff using the term “Escobar” and not only disclosed responsive

documents, but also created Vaughn Indices explaining their withholding of certain

information. The Court finds it hard to believe that this was done solely for open source

material that is open to the public. Because defendant has demonstrated the existence of

documents pertaining to “Pablo Escobar,” this Court finds that defendant has

acknowledged their existence. The Court holds that defendant’s Glomar response is

invalid and denies summary judgment on this point for the defendant. The court further

orders defendant to perform plaintiff’s requested search for records relating to Pablo

Escobar.

       D.      Referral of Records to Another Agency

       In addition to the documents that defendant supplied to plaintiff, defendant

referred plaintiff’s request to the Department of State (“DOS”) and the Drug Enforcement

Administration (“DEA”) as the defendant discovered a nine-page teletype that originated

at the DEA. Executive Order 12958 § 3.7(b) mandates this referral. When an agency

receives a FOIA request for records in its possession, “it must take responsibility for

processing the request” even if the documents originated elsewhere. McGehee v. CIA,

697 F.2d 1095, 1110 (D.C. Cir.1983). Referrals to the originating agency are appropriate,

but a referral system constitutes withholding “if its net effect is significantly to impair the




                                              22
requester's ability to obtain the records or significantly to increase the amount of time

[s]he must wait to obtain them.” Id. The withholding is “‘improper’ unless the agency can

offer a reasonable explanation for its procedure.” Id.

       Plaintiff asserts that defendant’s referral of records to other “originating

agencies” 3 significantly delayed the disclosure of records to plaintiff. Pl. Mot. Sum. J. at

24. Plaintiff argues that “[w]hen an agency receives a FOIA request for ‘agency records’

in its possession, it must take responsibility for processing the request. It cannot simply

refuse to act on the ground that the documents originated elsewhere.” McGhee, 697 F.2d

at 1110. Plaintiff further claims that the origin of the documents is irrelevant, as long as

they are in an agency’s possession, they are ‘agency records’ and therefore defendant has

a duty to release them. Pl. Mot. Sum. J. at 25.

       Defendant asserts that pursuant to Executive Order 12958 § 3.7 (b) “third agency

rule,” it properly referred these documents to the DOS and DEA accordingly. Def Mot.

Sum. J. at 9–10. Defendant explains that many of the responsive documents located in its

files originated from other agencies, specifically the Department of Defense (“DOD”),

Department of State (“DOS”), National Security Agency (“NSA”), and the Drug

Enforcement Agency (“DEA”). Id. As standard procedure dictated, defendant

coordinated with those agencies to obtain the documents and then those documents were

included in defendant’s response to the plaintiff. Id.

       Once defendant discovered that some of the requested records originated with

other agencies, it followed standard procedure by referring these documents to the DEA

3
  “These were responsive documents ‘located in the CIA’s files,’ but which contain[ed]
information originated by the Department of Defense (‘DOD’), Department of State
(‘DOS’), National Security Agency (‘NSA’), and the Drug Enforcement Agency
(‘DEA’).” Paz y Mino Decl. at ¶ 17; Dorn Decl. at ¶ 7; Plt. Mot. Sum. J. at 24.


                                              23
and DOS for its direct response. Since defendant was able to determine that the

documents originated entirely with the DEA and the DOS, it was correct in referring the

documents to those agencies for its direct response to plaintiff. See Sussman v. U.S.

Marshals Serv., 494 F.3d 1106, 1108 (D.C. Cir 2007). The requested documents were

released to plaintiff from the DOS in February of 2012 and from the DEA in March of

2012. Pl. Surr. to Def. Fin. Mot. Sum. J. at 12. Plaintiff, in its surreply, argues that

defendant’s referral of these documents to other agencies caused undue delay and thus

violated FOIA via the disclosure of records to the plaintiff. Id. This Court finds that

because defendant acted in accordance with agency operating procedures for processing

requests it has not violated FOIA. This Court additionally notes that this referral has not

appeared to hinder the plaintiff’s ability to gain access to these documents as plaintiff

concedes to have documents from the DEA and DOS in their possession.

       E.      Withholding Documents under Exemptions

       Summary judgment is only proper if the agency’s search was adequate and FOIA

exemptions were properly invoked. See King v. DOJ, 830 F.2d 210, 217 (D.C. Cir. 1987).

The government must file affidavits and a “Vaughn Index” to enable the court to perform

this de novo review of the government’s classification decision. Vaughn, 484 F.2d at

827; Coldiron v. United States Dep’t of Justice, 310 F. Supp. 2d 44, 46 (D.D.C. 2004).

The supporting affidavit must contain sufficient detail to forge the “logical connection

between the information withheld and the claimed exemption.” Oglesby II, 79 F.3d at

1178 (citiation omitted). Included in the Vaughn Index must be (1) a description of each

document being withheld, and (2) an explanation of the reason for the agency’s

nondisclosure. Id. at 1176 (citation omitted). The index must provide “as much




                                              24
information as possible without thwarting the [asserted] exemption’s purpose” King, 830

F.2d at 224. Defendant submitted the Marilyn Dorn Declaration (“Dorn Decl.”) and

accompanying Vaughn indices to prove the adequacy of its exemptions. The Court will

examine defendant’s justifications below.

               1.      Exemption 1

       Exemption 1 protects matters that are: “(A) specifically authorized under criteria

established by an Executive order to be kept secret in the interest of national defense or

foreign policy and (B) are in fact properly classified pursuant to such Executive order[.]”

5 U.S.C. § 552(b)(1). Pursuant to Executive Order 12598, 60 Fed. Reg. 19,827, § 1.5,

information may be classified only if all of the following conditions are met:

       (1) an original classification authority is classifying the information;
       (2) the information is owned by, produced by or for, or is under the control
       of the United States Government;
       (3) the information falls within one of more of the categories of
       information listed in section 1.4 of this order; and
       (4) the original classification authority determines that the unauthorized
       disclosure of the information reasonably could be expected to result in
       damage to the national security, which includes defense against
       transnational terrorism, and the original classification authority is able to
       identify or describe the damage.

Exec. Order No. 12958, § 1.1(a). 4 The phrase “damage to the national security” means

“harm to the national defense or foreign relations of the United States from the

unauthorized disclosure of information, taking into consideration such aspects of the

information as the sensitivity, value, utility, and provenance of that information.” Exec.

Order. No. 12958 § 6.1(j). Information may be classified either at the “top secret,”

“secret,” or “confidential” level, id. § 1.2(a), and such classified information must fall

within one of the following categories:
4
 Exec. Order No. 12958, 60 Fed Reg. 19825 (Apr. 20, 1995) was further amended by Exec.
Order 13292 Fed. Reg. 15,315 (Mar. 28, 2003).


                                             25
        (a) military plans, weapons systems, or operations;
        (b) foreign government information;
        (c) intelligence activities (including special activities), intelligence sources
        or methods, or cryptology;
        (d) foreign relations or foreign activities of the United States, including
        confidential sources;
        (e) scientific, technological, or economic matters relating to the national
        security, which includes defense against transnational terrorism;
        (f) United States Government programs for safeguarding nuclear materials
        or facilities;
        (g) vulnerabilities or capabilities of systems, installations, infrastructures,
        projects, plans, or protection services relating to the national security,
        which includes defense against transnational terrorism; or (h) weapons of
        mass destruction.

Id. § 1.4.

                        a.      Documents 1333991 and 1333992

        Defendant withholds, pursuant to Exemption 1, documents 1333991 and 1333992,

respectively consisting of “scope note and analytic assessment regarding the diversifying

Latin American drug threat in 2000” and an “intelligence report prepared by the DCI

Crime and Narcotics Center in 1997.” Def. Opp to Pl. Mot. Sum. J. at 14. 1333991

satisfies subsection (A) of 5 U.S.C. § 552(b)(1) because it falls under Exec. Order No.

12958 § 1.4(d) which allows for classification of “foreign relations or foreign activities of

the United States” as well as intelligence activities (including special activities),

intelligence sources or methods, or cryptology.” 1333992 also satisfies subsection (A) of

5 U.S.C § 552(b)(1) because the document falls under Exec. Order No. 12958 § 1.4(c)

which allows for classification of “intelligence sources or methods, or cryptology.”

Defendant also points out that it released all information within each document that

pertained to the plaintiff’s search, specifically information regarding Pablo Escobar’s

death, which was segregated from the rest of the document and released. Def. Opp to Pl.

Mot. Sum. J. at 14. The redacted portions of the documents were properly classified and



                                              26
did not relate to plaintiff’s search request. Id. In light of defendant’s explanation, the

Court finds that defendant properly withheld the specific documents.

                       b.      Documents 1340582, 1340583, 1340584, 1340585,
                               and 1340586

       Defendant has also withheld, pursuant to exemption 1, the following five reports:

1340582, 1340583, 1340584, 1340585, and 1340586. They consist of a cable dealing

with the death of Pablo Escobar, articles about the Latin American military issues, an

article discussing the escalating drug-related violence in Columbia, which specifically

mentions a car-bomb attack carried out on a PEPES facility, articles that concern

Columbia and extralegal steps against Escobar with a PEPES mention, and articles

discussing the implications of Escobar’s death. Id. at 10–12. Defendant asserts that each

of these documents is properly classified pursuant to an Executive order 12958 § 1.4: that

the redactions made in each of these documents were in the interest of “national defense

or foreign policy the release of which would cause harm to U.S. foreign relations” as well

as protecting “intelligence sources and methods; forging government information, and

CIA internal practices, organizational data, functions, dissemination, and cable

addresses.” Id.

       With respect to these documents, plaintiff argues that defendant failed to

adequately describe the information that was withheld under exemption 1. Pl. Mot. Sum.

J. at 36. Defendant, in its response as well as in the indices themselves, indicates that it

has properly applied the executive order as well as released the responsive information

that it was able to release without compromising classified information. Def. opp. To pl.

Mot. Sum. J. at 11. Had defendant further explained their reasons for withholding the

information in their Vaughn indices, it would have defeated the purpose of exemption 1



                                              27
and risked exposing sensitive information to plaintiff. In addition, defendant points to

their declaration to supplement the explanation on their indices. Id. If agencies’

declarations were made in good faith, it is not the place of the court “to conduct a detailed

inquiry to decide whether it agrees” with them. Halperin v. CIA, 629 F.2d 144, 148 (D.C.

Cir. 1980). Seeing no evidence of bad faith, the Court will defer to defendant’s

exemption and hold that the redacted portions of the documents may be withheld.

                        c.      Documents 1391030 and 1397243

        In addition to the previous documents, defendant has also withheld, under

exemption 1, documents 1391030 and 1397243. The first document is a briefing given to

NSC and SSCI from December 6, 1993 on the “Los Pepes” affair. Def. Opp. to Pl. Mot.

Sum. J. at 11-12. The second document is also a briefing, given to HSBI staff also from

December 6, 1993 on the “results of “Los Pepes” Panel and on Death of Pablo Escobar.”

Doc. No. 1391030 and 1397243. Again, defendant argues that these documents are

properly classified pursuant to Executive Order 12958 § 1.4. For each document,

defendant disclosed any “reasonably segregable” information and delivered that to

plaintiff. Mead Data Cent., 566 F.2d at 260. Defendant stated both in the Vaughn index

as well as in Ralph DiMaio’s Declaration (‘DiMaio Decl.’) that the redacted portions of

the document were classified “in the interest of national defense or foreign policy;

specific intelligence activities (including special activities) . . . intelligence sources,

intelligence methods, location of a covert CIA installation, foreign government

information, and CIA internal practices. . .” Doc No. 1391030, 1397243. Again, plaintiff

asserts that defendant failed to describe information withheld with any specificity. Pl.

opp. to Def. Supp. to Mot. Sum. J. at 36. Plaintiff further argues that defendant failed to




                                               28
meet the criteria for classification or the harm that releasing the information would

impose on national security. Id. This Court finds that defendant’s descriptions were

sufficient to justify its withholdings in these documents. If defendant were to describe the

redacted parts of the document with more specificity, as the plaintiff requested, defendant

would have been disclosing the exact information it sought to withhold. The Court

upholds defendant’s exemption one claims for these documents.

                        d.     Document 1368251

       This document originated with the DEA and defendant referred to the agency

pursuant to Executive Order 12958. Def. Opp. to Pl. Mot. Sum. J. at 13. In the Vaughn

Index that defendant provided plaintiff, defendant alerted plaintiff to the referral and

exempted the document pursuant to Executive Order 12958 as the order requires referral

of documents that originate with said agency for its direct response. Def. Opp to Pl. Mot.

Sum. J. at 13. The DEA then submitted the unclassified portions of the teletype to

plaintiff and provided its own, separate declaration along with separate exemptions for

the nine-page teletype. Supp. Mem. in Supp. of Def. Mot. Sum. J. at 1. While the

exemptions offered by the DEA will be discussed later in this opinion, the Court finds

that defendant properly invoked exemption 1 and properly referred the document to the

appropriate agencies.

                        e.     Document 1385928

       Defendant withholds, pursuant to exemption 1, a five page document that consists

of an “internal CIA cable concerning availability of a person . . . a case summary of

polygraph derived information and case comments; a cover sheet with internal routing

information . . . and a two page summary of a polygraph interview.” Doc. No. 1385928.




                                             29
The interview satisfies subsection (A) of 5 U.S.C. § 552(b)(1) because it falls under Exec.

Order No. 12958 § 1.4(d) which allows for classification of “intelligence activities

(including special activities), intelligence sources or methods, or cryptology” and

“foreign relations or foreign activities of the United States, including confidential

sources.” The document defendant withheld contains, among other things, the covert

location of a CIA installation, CIA investigative techniques and procedures, and

polygraph derived information. DiMaio Decl. This satisfies the § 552(b)(1)(B) because

the document was properly classified as an intelligence document. Additionally,

defendant argues that this document is classified at the secret level and contains

intelligence sources and methods as well as results from a polygraph and should be fully

withheld. Id. While it is true that “reasonably segregable” portions of withheld

documents must be disclosed unless they are “inextricably intertwined with exempt

portions,” Mead Data Cent., 566 F.2d at 260, this Court finds that defendant correctly

withheld the interview under exemption 1 and described with requisite specificity the

reasons for withholding.

                  2.      Exemption 2 – “low two”

          Exemption 2 protects from disclosure information “related solely to the internal

personnel rules and practices of an agency.” 5 U.S.C. § 552(b)(2). The Supreme Court’s

recent decision in Milner v. U.S. Dep’t of the Navy, 131 S. Ct. 1259 (2011) eliminates the

distinction between the formerly-recognized “High 2” 5 and “Low 2” 6 exemptions. Id. at

1263. Instead, the Court ruled that “Low 2 is all of 2 (and that High 2 is not 2 at all . . . .)”



5
    “High 2” protected information the disclosure of which would risk circumvention of the law.
6
    “Low 2” protected materials concerning human resources and employee relations.



                                                 30
Id. at 1265. It interpreted exemption 2 to encompass “only records relating to issues of

employee relations and human resources.” Id. at 1271.

       In this case, defendant invoked exemption 2 in order to withhold information

from two documents. Def. Mot. Sum. J. at 12. These withholdings included information

such as the signature of a CIA officer as well as internal filing instructions and

administrative routing information. Id. Defendant argued that there was a lack of public

interest in this information and it does not justify the administrative burden on the CIA.

Id. This explanation for withholding this information is still in line with the recent

Milner ruling. In that case, the Court emphasized that the “practice of ‘construing FOIA

exemptions narrowly’ stands on especially firm footing with respect to Exemption 2.”

Milner, 131 S. Ct. at 1265–66 (internal citation omitted) (quoting DOJ v. Landano, 508

U.S. 165, 181(1993)). Narrow construction of § 552(b)(2), particularly the phrase

“personnel rules and practices of an agency” would include the signature of a CIA

officer, internal filing instructions, and an internal cover sheet with administrative routing

information. This Court finds that defendant properly withheld this information under

exemption 2.

               3.      Exemption 3 – CIA Act of 1949

       Exemption 3 covers records that are

       [S]pecifically exempted from disclosure by statute . . ., provided that such
       statute (A) requires that the matters be withheld from the public in such a
       manner as to leave no discretion on the issue, or (B) establishes particular
       criteria for withholding or refers to particular types of matters to be
       withheld. . . .

5 U.S.C. § 552(b)(3). When an agency invokes Exemption 3, it must submit affidavits

that provide “the kind of detailed, scrupulous description [of the withheld documents]




                                             31
that enables a District Court judge to perform a de novo review.” Church of Scientology

of California, Inc. v. Turner, 662 F.2d 784, 786 (D.C. Cir. 1980). Though the affidavits

need not contain factual descriptions the public disclosure of which would endanger the

agency’s mission, Vaughn v. Rosen 484 F.2d 820, 826–27 (D.C. Cir. 1973), neither can

they be vague or conclusory. Church of Scientology, 662 F.2d at 787. This Court seeks to

balance the inherent tension between the public’s interest in government goings-on with

the protection of an agency’s legitimate need for privacy. As in Vaughn, this Court relies

on the agency to help strike the balance by providing an appropriately detailed affidavit.

See Vaughn, 484 F.2d at 826–27.

       Defendant invoked the CIA Act of 1949 and maintains that under this act, they

properly withheld intelligence sources and methods. Def. Mot. Sum. J. at 13. The Act

declares:

       In the interests of the security of the foreign intelligence activities of the
       United States and in order further to implement section 403-1(i) of this
       title that the Director of National Intelligence shall be responsible for
       protecting intelligence sources and methods from unauthorized disclosure,
       the Agency shall be exempted from the provisions of sections 1 and 2 of
       the Act of August 28, 1935 (49 Stat. 956, 957; 5 U.S.C. 654), and the
       provisions of any other law which require the publication or disclosure of
       the organization, functions, names, official titles, salaries, or numbers of
       personnel employed by the Agency: Provided, That in furtherance of this
       section, the Director of the Office of Management and Budget shall make
       no reports to the Congress in connection with the Agency under section
       607 of the Act of June 30, 1945, as amended (5 U.S.C. 947(b)).

50 U.S.C. 403g. Defendant specifically cites to section six of the act which provides that

“CIA shall be exempt from the ‘provision of any other laws which require the publication

or disclosure of the organization, function, names, official titles, salaries, or numbers of

personnel employed by the agency.’” Def. Mot. Sum. J. at 13 citing 50 U.S.C. 403g.

Defendant argues that this provision does not allow it to disclose any information that



                                             32
relates to the collection of foreign intelligence through its sources and methods. Id.

Specifically, defendant withheld a polygraph interview because they allege it involves

intelligence sources and methods, and organizational and functional information as well

as additional signatures, employee’s names and personal identifiers, etc. Id. Plaintiff

concedes that section 403g permits the CIA to withhold a signature of a CIA officer,

employees’ names and personal identifiers, and cryptonyms and pseudonyms pursuant to

exemption 3. However, plaintiff contends that defendant’s use of the Act under

exemption 3 was overbroad and was not intended to cover material that “relates to the

CIA’s “function” of collecting “foreign intelligence through its intelligence sources and

methods.” Pl. Opp. to Def. Supp. Mot. Sum. J. at 38. This court is satisfied, after

reviewing the declarations as well as the Vaughn index, that defendant has met its burden

of exemption 3 to withhold the information.

               4.      Exemption 6

       Not relying solely on exemption 2, defendant withholds personal information that

identifies names and/or identifying information about specific individuals, CIA

employees, and their family members under exemption 6 as well. FOIA § 552(b)(6)

exempts from disclosure “personnel and medical files and similar files” if its disclosure

would constitute a clearly unwarranted invasion of personal privacy. The phrase “similar

files” should be interpreted broadly and exempts all information that “applies to a

particular individual.” Dep’t of State v. Wash. Post Co., 456 U.S. 595, 599–603 (1982).

       However, information about federal employees generally does not qualify for

protection. See Arieff v. Dep’t of the Navy, 712 F.2d 1462, 1467–68 (D.C. Cir. 1983)

(declining to protect information about a large group of individuals); Aguirre v. SEC, 551




                                             33
F. Supp. 2d 33, 54 (D.D.C. 2008) (“Correspondence does not become personal solely

because it identifies government employees.”). While “similar files” must be construed

broadly, it must not become devoid of meaning altogether. There must be some personal

information that relates to a particular individual for exemption 6 protection to be

warranted.

       Defendant asserts that it withheld personal information is about individuals

including CIA employees and their family members. Defendant further argues that the

public interest in this information is nonexistent and it has thus properly applied

exemption (b)(6). Def. Mot. Sum. J. at 15. Plaintiff has insisted, through its motions,

that it is are not interested in obtaining information regarding CIA employees and their

family members. Pl. Mot. Sum. J. at 27. In light of the lack of legal objection from the

plaintiff and defendant’s description, this Court finds that defendant properly withheld

this information under exemption 6.

               5.      Exemption 7

       Exemption 7 protects from disclosure “records or information compiled for law

enforcement purposes,” but only to the extent that disclosure of such records would cause

an enumerated harm listed in Exemption 7’s subsections. 5 U.S.C. § 552(b)(7); see

Abramson, 456 U.S. at 622. In assessing whether records are compiled for law

enforcement purposes, the “focus is on how and under what circumstances the requested

files were compiled, and whether the files sought relate[] to anything that can fairly be

characterized as an enforcement proceeding.” Jefferson v. DOJ, 284 F.3d 172, 176–77

(D.C. Cir. 2002) (citations and internal quotations omitted). The connection between an

individual and potential violation of federal law or security risk must be “based on




                                             34
information sufficient to support at least a ‘colorable claim’ of rationality.” King v. DOJ,

802 F.2d 210, 229 (D.C. Cir. 1987).

       Exemption 7(E) protects from disclosure law enforcement records “to the extent

that the production of such law enforcement records or information . . . would disclose

techniques and procedures for law enforcement investigations or prosecutions, or would

disclose guidelines for law enforcement investigations or prosecutions if such disclosure

could reasonably be expected to risk circumvention of the law.” 5 U.S.C. § 552(b)(7)(E).

See Morley v. CIA, 508 F.3d 1108, 1129 (D.C. Cir. 2007) (refusing to be overly

formalistic and finding that withholding of documents that would release insight into

agencies’ investigatory or procedural techniques is also proper).

       Defendant asserts exemption 7(E) as its reason to withhold a polygraph interview.

Def. Mot. Sum. J. at 15. Defendant claims that the information contained within the

polygraph, while partially responsive to plaintiff’s request would have disclosed agency

investigatory techniques and procedures of not only the agency but also certain other law

enforcement agencies. Id. Defendant goes into further detail in the index, stating that part

of the information contained in the document dealt with investigatory records, which fall

squarely within exemption 7(E). Even though the plaintiff is correct in contending that

not all of the information withheld falls within exemption 7(E), defendant has

additionally argued that the information not covered by exemption 7(E) is, in fact,

covered by other, more appropriate, exemptions, specifically exemptions 1, 2, 3, and 6.

This Court finds that defendant properly raised exemption 7(E) for the investigatory

records portion of this document and thus upholds defendant’s withholding.

       F.      Segregable Material




                                             35
       FOIA requires that, if a record contains information that is exempt from

disclosure, any “reasonable segregable” information must be disclosed after redacting the

exempt information unless the non-exempt portions are “inextricably intertwined with

exempt portions.” 5 U.S.C. § 552(b); Mead Data Cent., Inc. v. United States Dep’t of the

Air Force, 566 F.2d 242, 260 (D.C. Cir. 1977). The Agency must demonstrate that all

reasonably segregable material has been released by providing a “detailed justification”

rather than “conclusory statements” Mead Data, 566 F.2d at 261.

       With respect to all documents released to plaintiff, defendant asserts that a “line-

by-line review was conducted for all documents at issue to identify and release

reasonably segregable, non-exempt portions of documents.” First Dorn Decl. ¶ 5.

Defendant further argues that the Vaughn Indices provide sufficient detail for the

justification to withhold the material. In providing these justifications, defendant asserts

that they have complied with their obligation to release any segregable information. Def.

Mot. Sum. J. at 16. After reviewing the declarations and Vaughn indices and seeing no

evidence of bad faith, the Court finds that defendant released all reasonably segregable

information.

       G.      Withholding Documents Referred to Other Agencies

       The document referred to DEA and released was a nine-page teletype, portions of

which had been redacted pursuant to FOIA exemptions 1, 2, 3, 7(D), and 7(F). The Court

returns to the nine-page teletype to determine if defendant has properly asserted each

exemption.

               1.      Exemption 1




                                             36
       As discussed above, Exemption 1 protects matters that are: “(A) specifically

authorized under criteria established by an Executive order to be kept secret in the

interest of national defense or foreign policy and (B) are in fact properly classified

pursuant to such Executive order[.]” 5 U.S.C. § 552(b)(1). Pursuant to Executive Order

12598, 60 Fed. Reg. 19,827 § 1.5.

       With respect to the DEA document, defendant invokes exemption 1 for

withholding agency records, claiming that the information is properly classified as it

affects national security, as defined in Executive order 13526 at § 1.1 (a). Little Decl. ¶

14. Defendant further asserts that the information was properly withheld and meets the

requirements set forth in Executive Order 13526 as set forth above in this opinion. In

order to ensure that the document was properly classified, defendant then had the

document reviewed for classification/declassification because the document had not been

reviewed since 1993. Little Decl. ¶ 18. It was determined via the DEA El Paso

Intelligence Center (‘EPIC’) Special Agent-in-Charge (SAC), that the document had a

declassify date of April 9, 2018. Id. Once this process was complete, defendant applied

exemption 1 to twelve different redactions. Pl. Surr. to Def. Final Mot. Sum. J. at 14.

Each of the twelve exemption 1 redactions were redacting “intelligence sources.” Little

Decl. at ¶ 14. This Court finds that defendant has properly classified this information

under exemption 1. Further, while the plaintiff argues that defendant failed to provide an

adequate explanation for the reason for the exemption, this Court finds that the detailed

description provided in the Little declaration of the process of document review and the

time taken to determine what could be released to plaintiff was sufficient to show that

they had properly applied exemption 1.




                                             37
               2.      Exemption 2

       Again, defendant asserts exemption 2 with respect to the teletype to redact phone

numbers. Supp. Mem. in Supp. of Def. Mot. Sum. J. at 4. Exemption 2 protects from

disclosure information “related solely to the internal personnel rules and practices of an

agency.” 5 U.S.C. § 552(b)(2). In this case, defendant withholds the internal phone

numbers of “internal telephone numbers assigned to staff personnel involved in matters

related to criminal investigative activities.” Little Decl. ¶ 19. Defendant asserts that the

public interest in these numbers is non-existent, and that releasing them could result in

interference with internal operations. Id. This explanation of why exemption 2 is

appropriate does not comport with Milner. In that case, the Court emphasized that the

“practice of ‘construing FOIA exemptions narrowly’ stands on especially firm footing

with respect to Exemption 2.” Milner, 131 S. Ct. at 1265–66 (internal citation omitted)

(quoting DOJ v. Landano, 508 U.S. 165, 181 (1993)). Narrow construal of § 552(b)(2),

particularly the phrase “personnel rules and practices of an agency,” demands that phone

numbers fall out of its ambit. Phone numbers are not “material[s] concerning employee

relations or human resources: ‘use of parking facilities or regulations of lunch hours,

statements of policy as to sick leave, and the like.’” Id. at 1262 (quoting Dep’t of Air

Force v. Rose, 425 U.S. 352, 363 (1976)). Since the phone numbers are neither “rules”

nor “practices,” exemption 2 is not one of them. However, plaintiff has not addressed this

particular exemption in its reply and has stated in previous briefs that it is not seeking

information involving phone numbers, or information regarding agency personnel. Pl.

Mot. Sum. J. at 27. “Because when a party does not address arguments raised by a

movant, the court may treat those arguments as conceded,” Klugel, 519 F. Supp. 2d at 72




                                              38
(citing Hopkins, 238 F. Supp. 2d at 178), the Court holds that defendant is entitled to

summary judgment on the issue of whether it properly withheld records for exemption 2.

                3.      Exemption 3

         Exemption 3 covers records that are

         specifically exempted from disclosure by statute . . ., provided that such
         statute (A) requires that the matters be withheld from the public in such a
         manner as to leave no discretion on the issue, or (B) establishes particular
         criteria for withholding or refers to particular types of matters to be
         withheld.

5 U.S.C. § 552(b)(3). With respect to the teletype, defendant withheld information

pursuant to exemption 3 under the CIA Act of 1949, 50 U.S.C. § 403g. The information

that defendant withheld was an office code of the CIA activity that the agency received a

copy of the DEA report. Little Decl. ¶ 34. Defendant asserts that it withheld that

information as it would disclose the organizational structure of the CIA. Id. Again, as

with exemption 2, plaintiff makes no mention of any issues with this exemption in their

reply so the Court holds that defendant is entitled to summary judgment on this issue.

                4.      Exemption 7(C)

         Defendant has also asserted exemption 7(C) as a basis for its non-disclosure of

information that could be used to identify individuals. Little Decl. ¶ 22. The withholder

must first satisfy the threshold issue of whether the document was created for law

enforcement purposes. “[T]he term ‘law enforcement purpose’ is not limited to criminal

investigations but can also include civil investigations and proceedings in its scope.”

Mittleman v. Office of Personnel Management, 76 F.3d 1240, 1243 (D.C. Cir. 1996), cert.

denied, 519 U.S. 1123 (1997), citing Pratt v. Webster, 673 F.2d 408, 420 n.32 (D.C. Cir.

1982).




                                               39
       Next, defendant must prove that an unwarranted invasion of privacy would occur

if the documents were disclosed. “The myriad of considerations involved in the

Exemption 7(C) balance defy rigid compartmentalization;” therefore, bright line rules are

discouraged, and courts must identify the specific circumstances relevant to each case.

Stern v. FBI, 737 F.2d 84, 91 (D.C. Cir. 1984). The information withheld in the teletype

consisted of names and other identifying information “that could reasonably be respected

to constitute an unwarranted invasion of privacy.” Little Decl. ¶ 22. These people include

“third-parties, suspects, law enforcement officers and personnel, and confidential sources.

. .” Id. In order to determine whether they could withhold the information, defendant

balanced the individual’s privacy against any public interest in releasing the information.

Id. at ¶ 23. In fact, plaintiff has not addressed the withholding of these names in this

specific document from the DEA at all. Plaintiff has only mentioned in previous motions

that they are not interested in any names or identifying features of CIA employees or

confidential sources being disclosed Pl. Mot. Sum. J. at 27. In light of the lack of

argument, this Court finds that plaintiff has conceded this withholding and rules in favor

of summary judgment for the defendant on this exemption for the teletype.

               5.      Exemption 7(D)

       Exemption 7(D) protects from disclosure those records or information compiled

for law enforcement purposes that

       could reasonably be expected to disclose the identity of a confidential
       source . . . [who] furnished information on a confidential basis, and, in the
       case of a record or information compiled by a criminal law enforcement
       authority in the course of a criminal investigation . . ., information
       furnished by a confidential source.




                                             40
5 U.S.C. § 552(b)(7)(D). There is no assumption that a source is confidential for purposes

of Exemption 7(D) whenever a source provides information to a law enforcement agency

in the course of a criminal investigation. See Landano, 508 U.S. at 181. Rather, a

source’s confidentiality is determined on a case-by-case basis. Id. at 179–80. “A source is

confidential within the meaning of 7(D) if the source provided information under an

express assurance of confidentiality or in circumstances from which such an assurance

could reasonably be inferred.” Williams v. FBI, 69 F.3d 1155, 1159 (D.C. Cir. 1995)

(citing Landano, 508 U.S. at 172).

       Confidentiality can be established expressly or impliedly. Regardless of which

type of confidentiality is asserted, the focus should always be on whether the source of

the information spoke with the understanding of confidentiality, not whether the

document is generally thought to be confidential. Landano, 508 U.S. at 172. To claim

express confidentiality, an agency must offer “probative evidence that the source did in

fact receive an express grant of confidentiality.” Campbell v. DOJ, 164 F.3d 20, 34 (D.C.

Cir. 1998) (quoting Davin v. DOJ, 60 F.3d 1043, 1061 (3d Cir. 1995)). This evidence can

take many different forms, but it must “permit meaningful judicial review by providing a

sufficiently detailed explanation” for the invocation of Exemption 7(D). Id.

       This Court has stated that “[t]he nature of the crime investigated and informant’s

relation to it are the most important factors in determining whether implied

confidentiality exists.” Amuso v. DOJ, 600 F. Supp. 2d 78, 100 (D.D.C. 2009). The

“violence and risk of retaliation attendant to drug trafficking warrant an implied grant of

confidentiality to a source who provides information to investigators.” Lasko v. DOJ, 684




                                             41
F. Supp. 2d 120, 134 (D.D.C. 2010). With these principles in mind, this Court turns to the

facts at hand.

       Defendant withholds much of the document under exemption 7(D) as it argues

that the information, when combined with other information could identify a confidential

source. Def. Supp. Mot. Sum. J. at 11. Defendant argues that given the violence

associated with drug cartels, “it is reasonable to assume an implied promise of

confidentiality as to the individuals who provided information to the DEA.” Little Decl. ¶

29. As with the previous exemptions, plaintiff has not offered any argument as to why

this information should not be exempted, effectively conceding that the exemption is

appropriate. Given the lack of legal argument from the plaintiff, this Court finds that

defendant properly withheld confidential source information pursuant to exemption 7(D).

                 6.    Exemption (7)(F)

       Exemption 7(F) protects “records or information compiled for law enforcement

purposes, but only to the extent that the production of such law enforcement records or

information… could reasonably be expected to endanger the life or physical safety of any

individual” 5 U.S.C. § 552 (b)(7)(F).

       Again, defendant asserts that what it withheld from plaintiff could, in conjunction

with other information released, endanger the life and physical safety of the confidential

source. Little Decl. ¶ 30. Yet again, plaintiff does not respond to defendant’s use of

exemption 7(F). This Court finds plaintiff’s lack of a response to this withholding a

concession that defendant properly upheld the redacted material and finds that defendant

properly withheld information under exemption 7(F).

       H.        Declaratory Judgment




                                             42
                1.      CIA’s Failure to Respond to the Original Appeal:

        “The purpose of a declaratory judgment is to settle legal rights not already

determined.” United States v. Doherty, 786 F.2d 491, 498 (2d Cir. 1986). The goal of

declaratory relief “is to clarify in an expeditious manner the ‘rights, liabilities, and other

legal relationships’ between adverse parties.” Bethel Native Corp. v. Dept. of Interior,

208 F.3d 1171, 1176 (9th Cir. 2000). Under FOIA, an agency has twenty days to respond

to an appeal. 5 U.S.C. § 552(a)(6)(A)(ii). If an agency fails to process an appeal within

the twenty-day timeframe, the requestor then may seek remedy within a federal court. Id.

§ 552(a)(4)(B).

        Defendant argues that plaintiff is not entitled to declaratory relief as the plaintiff

had the option and did file for judicial relief after defendant was unable to make a

determination on plaintiff’s appeal within the twenty day time frame. Def. Opp. to Pl.

Mot. Sum. J. at 14. Defendant contends that because plaintiff has the remedy of filing a

complaint in the District Court, it is not entitled to declaratory relief. Id.

        Plaintiff contends that defendant’s ongoing policy of delaying appeals for longer

than the twenty day time limit conflicts with FOIA statutory requirements and is

therefore invalid. Pl. Opp. to Def. supp. Mot. Sum. J. at 42.

        In light of the remedy of initiating a cause of action within federal court provided

by FOIA, this Court finds that a declaratory judgment for the plaintiff on this point is

improper. The Court denies summary judgment for plaintiff and grants it for defendant on

this point.

                2.      CIA’s Denial of a Request for Public Interest Fee Waiver




                                               43
       Plaintiff has also argued that it is entitled to declaratory relief as defendant denied

their initial request of a fee waiver. Pl. Mot. Sum. J. at 39. While plaintiff notes that

defendant did ultimately waive its fee, plaintiff contends that defendant did so “as a

matter of administrative discretion” and denied plaintiff’s “public interest fee waiver”

request. Pl. Opp. to Def. Supp. Mot. Sum. J. at 44; Dorn Decl. ¶ 23. Thus, plaintiff argues

that defendant improperly denied its fee waiver request. Id. Plaintiff argues that defendant

could, in future requests, deny plaintiff a fee waiver. Id. at 45.

       Defendant argues that since it ultimately waived their initial fee for Plaintiff’s

FOIA request, the plaintiff’s fee complaint is moot. Def. Opp. to Pl. Mot. Sum. J. at 16.

Defendant argues that since it is not charging fees, there is nothing for the court to

remedy. Id. Defendant further refutes plaintiff’s argument that they may deny future fee

waiver requests as being too speculative. Id.

       A case is considered moot when “events have so transpired that the decision will

neither presently affect the parties’ rights nor have a more-than-speculative chance of

affecting them in the future.” Pharmachemie B.V. v. Barr Laboratories, Inc., 276 F.3d

627, 631 (D.C. Cir. 2002) (quoting Clark v. United States, 915 F.2d 699, 700-01 (D.C.

Cir. 1990)). This Court finds that the fact that plaintiff might at some point in the future

file another FOIA claim and that defendant might then refuse to waive fees is no more

than speculative. Thus, this issue is moot and the Court grants summary judgment for

defendant and denies summary judgment for plaintiff on this point.

       I.      Administrative Procedure Act violation




                                              44
       Plaintiff asserts that it is entitled to relief under the Administrative Procedure Act,

as it provides a cause of action to redress defendant’s violations of FOIA’s statutory

mandates. 5 U.S.C. § § 704, 706(1). The Administrative Procedure act states that:

       Agency action made reviewable by statute and final agency action for
       which there is no other adequate remedy in a court are subject to judicial
       review. A preliminary, procedural, or intermediate agency action or ruling
       not directly reviewable is subject to review on the review of the final
       agency action. Except as otherwise expressly required by statute, agency
       action otherwise final is final for the purposes of this section whether or
       not there has been presented or determined an application for a declaratory
       order, for any form of reconsideration, or, unless the agency otherwise
       requires by rule and provides that the action meanwhile is inoperative, for
       an appeal to superior agency authority.

5 U.S.C. § 704. With respect to FOIA cases, this Court has found that “FOIA itself

provides an adequate remedy for plaintiffs' claims and separate APA review is not

available.” Sierra Club v. U.S. Dept. of Interior, 384 F. Supp. 2d 1, 30 (D.D.C. 2004).

Further, the APA only authorizes judicial review when the agency action is final and

there is no adequate remedy. 5 U.S.C. § 703.

       In this case, plaintiff commenced litigation after exhausting the appropriate

administrative remedies of filing an appeal with defendant after it received its initial

documents from their request. As FOIA itself provides plaintiff with an adequate remedy,

this Court denies plaintiff summary judgment on its APA claims as a matter of law.

III.   CONCLUSION

       For the foregoing reasons, the Court finds that defendant failed to perform an

adequate search by failing to search three of their five directorates as well as failing to

search for plaintiff’s requested term ‘Pablo Escobar.’ The Court therefore denies

defendant’s motion for summary judgment on those issues and grants plaintiff’s cross-




                                              45
motion for summary judgment on those issues, and orders defendant to search the

remaining directorates and perform plaintiff’s requested search.

       The Court also grants defendant’s motion for summary judgment and denies

plaintiff’s cross-motion for summary judgment on the applicability of FOIA exemptions

1, 2, 3, 6, 7(C), (D), (E), and (F) to the currently withheld documents.

       The Court further grants defendant’s motion for summary judgment and denies

plaintiff’s cross-motion for summary judgment on the issue of the plaintiff’s entitlement

to declaratory judgment with respect to both the fee waiver and the delayed response with

respect to the plaintiff’s appeal from the defendant.

       The Court further grants defendant’s motion for summary judgment and denies

plaintiff’s cross-motion for summary judgment on the issue of defendant’s violation of

the Administrative Procedure Act.

       A separate Order consistent with this Memorandum Opinion will issue this date.

       Signed by Royce C. Lamberth, Chief Judge, on August 14, 2012.




                                             46